Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered.
Applicant’s arguments, on page 6, regarding the double patenting rejection of claims 1-21 have been fully considered and will be held in abeyance. 
Applicant’s arguments, starting on page 6, regarding the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 7, 12, 13, and 20-21 have been fully considered but are not persuasive. 
Regarding claim 1, the applicant argues that Wong does not disclose “an explicit indication for switching search spaces”. The examiner respectfully disagrees. In paragraph 38 Wong teaches transitioning search spaces in response to switching between even and odd subframes and the examiner believes that one of ordinary skill in the art may reasonably interpret this as “an explicit indication for switching search spaces”. With that said, the examiner agrees that claims 23 and 24 which further detail the explicit indication overcome Wong, though further search and consideration are necessary before a determination of allowability.
Applicant’s arguments regarding claims 20 and 21 are based on their similarity to claim 1 and are respectfully disagreed with for similar reasons.
Applicant’s arguments regarding claims 2, 3, 7, 12, and 13 are based on their dependence to claim 1 and are respectfully disagreed with for similar reasons.
Applicant’s arguments, on page 8, regarding the 35 U.S.C. 102(a)(1) rejection of claim 22 have been fully considered and in light of amendment are persuasive. The examiner agrees the amendment overcomes Wong, however further search and consideration are necessary before a determination of allowability. 
Applicant’s arguments, starting on page 9, regarding the 35 U.S.C. 103 rejection of claims 4-6, 8-11, and 14-19 have been fully considered but are not persuasive. Applicant’s arguments regarding these claims are based on their dependence to claim 1 and are respectfully disagreed with for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412